                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION



 BOUNDARY CATTLE, INC, AND LIANE
 JOHNSON, DBA LJ FARMS,
                                                     CV-18-106-GF-BMM
                     Plaintiffs,
    vs.
                                                         ORDER
 BASF CORPORATION,

                     Defendant.



      Plaintiffs filed a motion for clarification (Doc. 102) of the Court’s

September 13 Order. (Doc. 100). Plaintiffs request a date for the parties to

simultaneously submit lists of substantially similar claims. BASF opposes this

request.

      IT IS ORDERED:

      1.    The parties shall simultaneously exchange a list of claims that each

party believes are substantially similar by October 4, 2019.

      2.    The parties are to confer regarding the lists and submit a final list of

substantially similar claims to the Court on or before October 11, 2019 at 9 a.m.

      DATED this 30th day of September, 2019.
